IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00068-CR

                      EX PARTE HEATHER MARIE RYAN



                            From the 443rd District Court
                                Ellis County, Texas
                               Trial Court No. 21-015


                            ABATEMENT ORDER

       Appellant Heather Marie Ryan appeals the trial court’s order denying her request

for a reduction in bail. By letter dated August 2, 2021, the Court directed Appellant to

file a brief within ten (10) days. Appellant was admonished that a failure to timely

comply would result in the case being abated to the trial court to conduct a hearing to

determine why no brief has been filed and whether she still desired to prosecute this

appeal. See TEX. R. APP. P. 38.8(b)(2). More than ten (10) days have passed, and Appellant

has not filed a brief or otherwise responded.

       It is therefore ordered that this appeal is abated to the 443rd Judicial District Court

in Ellis County, Texas for the trial court to hold a hearing pursuant to Rule 38.8(b)(2). The

trial court shall hold the hearing within twenty (20) days. The court reporter shall
complete and file a record with this Court within ten (10) days after the hearing

concludes.



                                            PER CURIAM

Before Chief Justice Gray and
       Justice Johnson
Appeal abated
Order delivered and filed August 18, 2021




Ex Parte Ryan                                                              Page 2